IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA

                                December 7, 2018



VINCE ARCURI, a/k/a VINCENT ARCURI,          )
individually and as trustee of The 18913     )
Chaville Road Residential Land Trust,        )
Under Trust Dated April 15, 2008,            )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D16-4201
                                             )
HSBC BANK USA, NATIONAL                      )
ASSOCIATION, as trustee for SG               )
Mortgage Securities Trust 2006-FREI,         )
Asset Backed Certificates, Series FREI,      )
                                             )
             Appellee.                       )
                                             )


             The appellee's motion for rehearing is granted. The opinion of this court

issued March 2, 2018, is withdrawn, and the attached disposition is substituted in its

place. No further motions for rehearing will be entertained.



I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.




MARY ELIZABETH KUENZEL, CLERK
                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


VINCE ARCURI, a/k/a VINCENT ARCURI,          )
individually and as trustee of The 18913     )
Chaville Road Residential Land Trust,        )
Under Trust Dated April 15, 2008,            )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D16-4201
                                             )
HSBC BANK USA, NATIONAL                      )
ASSOCIATION, as trustee for SG               )
Mortgage Securities Trust 2006-FREI,         )
Asset Backed Certificates, Series FREI,      )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 7, 2018.

Appeal from the Circuit Court for
Hillsborough County; Mark D. Kiser, Judge.

Nick Fowler and Sami Thalji of Stamatakis +
Thalji + Bonanno, Tampa, for Appellant.

Karusha Y. Sharpe and M. Hope Keating of
Greenberg Traurig, P.A. Tallahassee, and
Michele L. Stocker of Greenberg Taurig,
P.A., Fort Lauderdale, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, CASANUEVA, and BLACK, JJ., Concur.